UNITED STATES BANKRUPTCY COURT
DISTRICT OF PUERTO RICO

IN RE:

‘ CASE NO. 14-06675 (EAG)
EMPRESA LOCAL GLOBAL, INC.
CHAPTER 11
Debtor

 

REPORT
TO THE HONORABLE COURT:

COMES NOW Debtor, through its undersigned counsel, and respectfully reports
as follows, as directed during the hearing of April 3, 2003:

i. On March 12, 2018, Debtor through its counsel forwarded a
memorandum to counsel for those claimants represented thereby, making
reference to Debtor’s notice of the sale of the property described as follows in the
Spanish language to Furiel Auto Corp. (“Furiel”) for $145,900, to be paid at closing
(Docket No. 358)

URBANA: Remanente del Solar tres guidn c (3-C) de la
Urbanizacion Industrial San Rafael, situada en la Ciudad
de Ponce, Puerto Rico, destinado a uso industrial ligero,
con una medida superficial de cero punto tres mil
quinientos cincuenta y cinco cuerdas (0.3555 cdas.),
equivalentes a mil trescientos noventa y siete punto
cuatrocientos setenta y tres metros  cuadrados
(1,397.473 m/c) y linda por el Norte, con terrenos del
Estado Libre Asociado de Puerto Rico y con parcela de
uso publico; por el Suroeste, con el solar numero tres
guidn D (3-D) de dicha urbanizacion y solar segregado;
por el Sureste, con terrenos del Estado Libre Asociado de
Puerto Rico y por el Noroeste, con la calle marginal de
Ponce By Pass de la carretera estatal numero dos (2).

2. Thereafter, on October 22, 2018, some of the attorneys for the

claimants were notified that Furiel had increased its offer to $165,000.
Empresa Local Global, Inc. Case No. 14-06675 (BKT)

S) As a result of the increase in price from $145,000 to $165,000 and
considering that the sale is proposed to be made under Debtor’s plan of
reorganization filed in this case pursuant to Section 363(f) of the Bankruptcy Code
and thus Section 1146 (a) being applicable thereto, the following is a breakdown of

the proposed sale and the available funds arising therefrom.

 

 

 

 

 

Sale Price $165,000.00

Notarial Fees To be Paid by Furiel
Estimated Priorities $1,618.66 Exhibit A
Administrative Expenses | $30,000.00 Exhibit B

Balance 133,381.34

 

 

 

 

 

4. The balance of $133,381.34 is to be utilized for the payment of
allowed general unsecured claims on a pro-rata basis as indicated in Exhibit C

hereto.

WHEREFORE, it is respectfully requested that Debtor be deemed in
compliance with the order of April 3, 2019 and the claimants in Exhibit hereto be
directed to submit their position as to Debtor’s proposed distribution under the Plan as
indicated herein.

CERTIFICATE OF SERVICE: I hereby certify that on this same date, I
electronically filed the foregoing with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the Office of the United States
Trustee; all CM/ECF participants and by regular postage prepaid en e-mail as
follows: to Elba Pintado at Urb. Bella Vista Calle 24-049E, Bayamon, Puerto Rico,

00957, (lulupintado@gqmail.com); Angel Ortiz (Jeannete Rolon husband) at Urb
Empresa Local Global, Inc. Case No. 14-06675 (BKT)

Paseos Costa del Sur, Calle 14 #389 Aguirre, Puerto Rico, 00704
(angelitoortiz@yahoo.com); José A. Velez Valle at RRO1 Box 2555, Afiasco, Puerto
Rico 00610 and Dionisia Rivera Alicea, HC 08 Box 147, Ponce, Puerto Rico 00731-
9424.

San Juan, Puerto Rico, this 24° day of May 2019.

Charles A. Cuprill, P.S.C., Law Offices
356 Fortaleza Street - Second Floor
San Juan, PR 00901

Tel.: 787-977-0515

Fax: 787-977-0518

S/ CHARLES A. CUPRILL-HERNANDEZ
USDC-PR 114312
Empresa Local Global, Inc.

' Centro de Recaudacién de Ingresos

 

ESTIMATED PRIORITIES

Case No. 14-06675 (BKT)

Exhibit A

 

Municipales (CRIM)

$133.20

 

Departamento de Hacienda de
____ Puerto Rico

$1,485.46

 

 

Total

$1,618.66

 

 
Empresa Local Global, Inc. Case No. 14-06675 (BKT)

Exhibit B

 

Lizette Morales, Esq. «$15,000.00

 

 

 

Charles A. Cuprill, Esq. $15,000.00

 

 
EMPRESAS LOCAL GLOBAL, INC.
CASE NO.

PRO-RATA DIRTRIBUTION OF NET SALES PROCEEDS

Exhibit C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRO-RATA
; CLAIMS DIVIDEND
Alexis Rosado Rivera 48-1 $ 20,000.00 | $ 4,736.64
Arelis Negr6én Rodriguez 177-1 9,995.00 2,367.13
Carmen M. Ortiz Rivera 127-1 7,500.00 1,776.24
Duanner Ayala Maldonado 114-1 6,995.00 1,656.64
Elsa J. Pastrana Cruz 428-1 7,000.00 1,657.82
Félix Rivera Gotay / Migdalia Valedon Hernandez 304-1 9,300.00 2,202.54
Gladys E. Taboada 303-1 15,900.00 3,765.63
Haydee Cajigas Alvarez 236-1 7,800.00 1,847.29
Ismael Matos Arbelo / Dolores Montalvo Montalvo 138-1 10,575.00 2,504.50
Jeanette Medina Cruz 432 7,000.00 1,657.82
José J. Caraballo Lopez 120-1 9,700.00 2,297.27
José Luis Fernandini Torres 123-2 15,900.00 3,765.63
José E. Molina Molina 10 8,100.00 1,918.34
José A. Sanchez Rodriguez / Yaleidy Bey Lopez 221-2 9,568.70 2,266.17
José Vazquez Medina 241-2 6,500.00 1,539.4]
Jesus Rodriguez Marin 261-1 6,495.00 1,538.22
Jestis Rodriguez Rivera 259-] 8,995.00 2,130.30
Juan C. Avilés Vazquez 273-1 5,700.00 1,349.94
Juan A. Rivera Rivera 154-1 8,100.00 1,918.34
Juliana M. Gonzalez Lépez 350-1 10,995.00 2,603.97
Ruth H. Lebrén Rivera 12 7,250.00 1,717.03
Victor Vega Nufiez 1] 5,759.00 1,363.91
Carmen M. Osorio Pérez 171-1 9,700.00 2,297.27
Celestina Baez Nieves 348-1 9,000.00 2,131.49
Elena Otero Otero 353-1 7,500.00 1,776.24
Julia Romero Tapia 339-2 7,800.00 1,847.29
Leonel Mercado Torres 260-2 10,400.00 2,463.05
Lillian Almodévar Almodovar 73-2 6,995.00 1,656.64
René Rivera Rivera / Lourdes Martinez Miranda 147-2 6,500.00 1,539.4]
Luis J. Maldonado Martinez 361-2 25,000.00 5,920.79
Marilyn Flores Ortiz 313-2 5,900.00 1,397.31
Maritza Ayala Tafion / Juan C. Bermudez 59-2 9,485.00 2,246.35
Ramon Rodriguez Rosado 6 7,300.00 1,728.87
Ricardo Falero Lopez / Evelyn Borrero 90-1 9,200.00 2,178.85
Ruth M. Aquino Muftiz 285-2 7,500.00 1,776.24
Wilmynda Rodriguez Rivera / Armando J. Picart 163-1] 11,495.00 2,722.38
Yaimary Padilla Gil / Jose Ordn Lopez 54-2 10,004.00 2,369.27
Emilio Orengo Torres / Olga Malave 435 12,700.00 3,007.76
John y Graciela Candelaria 436 14,950.00 3,540.64
Flor Pefia Nieves 113-1] 9,932.00 2,352.21
Iris N. Feliciano Rivera 115-1] 9,251.00 2,190.93
Ivette Natal Crespo 62 13,279.74 3,145.06
Wilfredo Martinez Gonzalez 329-] 10,500.00 2,486.73

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Madeline Burgos Santiago / Sixto y. Gonzalez 58-2 7,900.00 1,870.97
Damaris Lugo Vazquez 175 7,663.00 1,814.84
Elsa I. Pastrana Cruz 428-1 7,000.00 1,657,82
Jeanette Medina Cruz 432 7,000.00 1,657.82
Yaimary Padilla Gil / Jose Orn Lopez 54-2 10,004.00 2,369.27
Ivette Natal Crespo 62 13,279.74 3,145.06
Damaris Lugo Vazquez 175 7,663.00 1,814.84
Esau Rios Torres 118 6,995.00 1,656.64
Mariso Jusino Cotte 13] 8,100.00 1,918.34
Carlos A. Caraballo Gutierrez 433 8,771.00 2,077.25
Elvin Plaza Maldonado 94-1 8,995.00 2,130.30
Jose Miguel Arroyo Matias 93-1 13,300.00 3,149.86
Juan Yamil Torres Gonzales 92-1 10,300.00 2,439.37
Pedro Claudio Alvarado 427-1 10,700.00 2,534.10
Ricardo Feliciano Pacheco 40-1 16,000.00 3,789.31
Totals 5 563,190.18 | $ 133,381.34

 

 

 

 

 
